CONFIDENTIAL
Exhibit 10.18(g)
AMENDMENT Nº 7 TO LETTER OF AGREEMENT DCT-026/2003
This Amendment No. 7 to Letter of Agreement DCT-026/2003, dated as of
February 17, 2009 (“Amendment 7”) relates to Letter Agreement DCT-026/2003
between Embraer — Empresa Brasileira de Aeronáutica S.A. (“Embraer”) and JetBlue
Airways Corporation (“Buyer”) dated June 9, 2003 as amended from time to time
(collectively referred to herein as “Letter Agreement”). This Amendment 7 is
between Embraer and Buyer, collectively referred to herein as the “Parties”.
This Amendment 7 sets forth the further agreement between Embraer and Buyer
relative to a new Article 12 to be added to the Letter Agreement. All
capitalized terms used in this Amendment 7 and not defined herein, shall have
the meaning given in the Purchase Agreement, and in case of any conflict between
this Amendment 7, the Letter Agreement and the Purchase Agreement, the terms of
this Amendment 7 shall control.
Now, therefore, for good and valuable consideration, which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:
1. Certain [***]
A new Article 12 shall be added to the Letter Agreement as follows:
[***]
All other terms and conditions of the Letter Agreement, which are not
specifically amended by this Amendment 7, shall remain in full force and effect
without any change.
[Signature page follows]
 

[***]   Represents material which has been redacted and filed separately with
the Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



AMENDMENT Nº 7 TO LETTER OF AGREEMENT DCT-026/2003
IN WITNESS WHEREOF, Embraer and Buyer, by their duly authorized officers, have
entered into and executed this Amendment 7 to the Letter Agreement to be
effective as of the date first written above.

              Embraer — Empresa Brasileira
de Aeronáutica S.A.   JetBlue Airways Corporation  
 
           
By :
  /s/ Artur Cotinho   By :   /s/ Mark D. Powers
 
           
Name :
  Artur Cotinho   Name :   Mark D. Powers
Title :
  Executive Vice President
Industrial Operations   Title :   SVP Treasurer
 
           
By :
  /s/ Eduardo Munhos de Campos        
 
           
Name :
  Eduardo Munhos de Campos        
Title :
  Vice President Contracts
Airline Market        
 
           
Date:
  2/17/09   Date:   2/17/09
Place :
  Sao Jose Dos Campos   Place :   New York
 
           
Witness:
  /s/ Sandra Boelter de Bastos   Witness:   /s/ Ryan Schroeder
 
           
Name :
  Sandra Boelter de Bastos   Name :   Ryan Schroeder

       Amendment Nº 7 to the LOA DCT-026/2003
COM0042-09   Page 2 of 2

 